11/27/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 July 11, 2018 Session

               ANUPAM SINGLA v. ANUPAM GARG SINGLA

                Appeal from the Chancery Court for Williamson County
                   No. 44502    Joseph A. Woodruff, Chancellor


                            No. M2017-01278-COA-R3-CV


Anupam Singla (“Husband”) appeals the May 23, 2017 final order and judgment of the
Chancery Court for Williamson County (“the Trial Court”), which, among other things,
awarded Anupam Garg Singla (“Wife”) a divorce on the ground of inappropriate marital
conduct, found that Husband had dissipated marital assets, divided the marital property,
awarded Wife rehabilitative alimony and alimony in futuro, and entered a Permanent
Parenting Plan for the parties’ minor child. Husband raises issues regarding the awards
of alimony, the finding that he dissipated marital assets, and whether the distribution of
marital assets was equitable. We find and hold that the Trial Court did not err in finding
that Husband had dissipated marital assets, but we modify the finding to reflect that
Husband dissipated only $73,010 in marital assets. We further find and hold that the
Trial Court did not err in awarding Wife rehabilitative alimony and alimony in futuro,
and that the Trial Court did not err in its division of the marital assets. We, therefore,
affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                     Affirmed, as Modified; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which RICHARD H.
DINKINS and W. NEAL MCBRAYER, JJ., joined.

Loren A. Sanderson, Murfreesboro, and John Heacock, Nashville, Tennessee, for the
appellant, Anupam Singla.

Neil Campbell, Franklin, Tennessee, for the appellee, Anupam Garg Singla.
                                               OPINION

                                              Background

       Husband and Wife were married in December of 2006. One minor child (“the
Child”) was born of the marriage. Husband filed for divorce in September of 2015. The
case proceeded to trial in April of 2017.

       Husband testified at trial that he was 40 years old.1 He explained that he is from
India. He is not a United States citizen but instead is a permanent United States resident
who holds a Green Card. Husband has a Bachelor’s Degree in science and a Master’s
Degree in computer applications, both of which he obtained from universities in India.

       Husband met Wife in India in December of 2006. Husband explained that their
marriage was an arranged marriage and that they were married in December of 2006.
Husband was working in the United States at the time of the marriage. Husband had
been working in the United States for 11 months prior to the marriage. Prior to the
marriage, Wife was a teacher teaching computer science to middle and high school
students in India. Wife has a Master’s Degree in computer science, which she obtained
from a university in India. Wife moved to the United States a few weeks after the
marriage, and the parties initially resided in California where Husband was employed by
a bank.

        Husband testified that Wife obtained a work permit within the first year of the
marriage. Wife obtained a driver’s license in 2012. Wife, however, did not obtain a job
in the United States until 2014. The Child was born in 2009, and Wife stayed home with
the Child until February of 2014, when Wife obtained a job in an export house. Husband
testified that Wife had attempted to apply for information technology (“IT”) jobs in 2009
and 2010, but was not hired for those jobs.

       Husband testified that Wife went to India in 2013 to visit her family. Wife was in
India for approximately two months and three weeks. Husband cared for the Child while
Wife was in India. At that time, Husband’s parents came to live with Husband to assist
him.

      Husband admitted recording Wife’s telephone calls in 2013 without her
knowledge. Husband also admitted that he denied recording Wife’s telephone calls when

1
 As this case is factually intensive, we find it necessary to state in detail the evidence presented and the
Trial Court’s order.
                                                     2
he first was questioned about recording the calls. Husband claimed that he could not
remember how many times he had recorded Wife.

      Husband filed for divorce in California in 2013, but later dismissed the suit. He
admitted that he made cash withdrawals of $10,000 and $4,000 from his accounts in
2013. When asked the purpose of those withdrawals, Husband stated that he thought that
the money was used as a down payment for his Toyota Highlander.

        In December of 2014, the parties moved to Louisville, Kentucky. Husband
testified that the parties lived in Louisville for three to four months before moving to
Franklin, Tennessee.

        Husband testified that the parties had an argument in August of 2015. Husband
left the apartment where they lived and stayed in a hotel for a while. Husband testified
that he returned to the apartment on September 7th and discovered that Wife and the
Child no longer were living there. Husband later discovered that Wife had moved to
Ohio with the Child. Husband filed for divorce, and Wife returned to Franklin,
Tennessee on October 6, 2015.

        Husband was questioned further about the parties’ separation on August 28, 2015
when he left the apartment, returned to find Wife still there, left again, and then returned
to find Wife gone. He was asked if he told Wife to leave, and he stated:

       I -- I asked like we cannot no longer live together and then I asked her like
       you can find a like a one bedroom apartment so that, you know, even I’m
       looking for that and we can split rent. . . . No, no, not to leave. I asked her
       to look for a one bedroom apartment as I’m - - as I’m already left this home
       and I’m also looking for the same.

        Husband was asked if he terminated the lease on the apartment, and he stated:
“No, I didn’t I - - it’s like a notice, which I said, I’m not - - I - - I’m not going to stay in
this apartment and she’s also a joint leaseholder as an adult which is apartment policy.”
Husband was asked if he remembered stating during his deposition that he submitted a
termination of the lease and told Wife she needed to look for a new apartment, and he
stated: “No, I didn’t say, she needed to look - - yes, I said like - - that’s I - - I - - I - -
you’re making me repeat only, it’s the same thing. I asked her to look for a one bedroom
apartment. I never asked her to leave, that doesn’t mean I asked her to leave.” Husband
was asked why he told Wife to look for a one-bedroom apartment, and he stated:
“Because if we’re going to stay alone, if we’re not staying together, so that we could just
split rent, we’ll have to pay less.” He was asked what he expected would happen to the
two-bedroom apartment the parties had been living in, and he stated “that will eventually
                                               3
go away like - - . . . .” When questioned further, Husband admitted that he did submit a
notice to terminate the lease.

       Husband was asked what he expected would happen to Wife when he submitted
the lease termination, and he stated that it was a two-month notice and that she could stay
there for 60 days and pay the charges and within that time could find another apartment.
Husband admitted that at that time he was employed, and Wife was not. Husband was
asked how Wife was supposed to pay for an apartment, and he stated:

      No, still like even if she maintains it or lives in the same apartment, if she
      goes back to the apartment and says, hey, I’m going to live here only, and
      then the apartment they will come after me to pay for the rent. I’m not
      saying they have to come after me. It is still me who has to clear the dues
      and if she decided to move to another one bedroom and that’s what I
      offered her, that’s exactly what I said, like if you move, of course, I’m
      going to pay.

       Husband admitted when pressed that he gave Wife no money in July of 2015. He
further admitted that in August of 2015 he gave Wife only $200, and in September of
2015 he gave Wife only $300. Husband admitted that he did not transfer any more
money to Wife until October of 2015 after she returned from Ohio. At that time,
Husband paid Wife $1,700 in temporary support. Husband admitted that he did not take
the Child with him when he moved out.

       Husband was asked if he ever called Wife a ‘zero person,’ and he denied doing so.
Husband then was shown a copy of his deposition wherein he admitted to doing this, and
he stated: “No, I - - I don’t accept that.” A portion of Husband’s deposition was read at
trial wherein Husband first denied calling Wife a zero person and then finally admitted
that he might have done so in anger. Husband claimed he could not recall saying that.
Husband denied hitting Wife, twisting her arm, pulling her around by her nose, throwing
a chair at her, and causing her to bleed or bruise.

       Husband testified that he has a 401(k) with a value of approximately $93,000. In
2015, Husband took a loan against his 401(k) to start a business. Husband testified that
he obtained a loan of $43,600 and has been paying it back. The business Husband started
is JS Exports. Husband testified that JS Exports was both opened and closed in 2015.
Husband stated that the business “was about exporting of cardboard so like there are
paper mills back in India, so it was that’s used as raw material there in those mills.”
Husband testified that he made no money from JS Exports. He also testified that Wife
knew about the business. He stated that it was formed in her name:

                                            4
      because she wanted to do something and while she was looking for job, and
      so - - so that’s what we thought we talked with each about this is an
      opportunity probably we can make - - start a business and then I will be just
      supporting you for, you know, finding clients on that. So that’s what we
      discussed in between, and that’s why this company was formed and the
      business was started.

Husband testified that Wife was to be the owner of the business and stated that they “both
will support each other and I will also help her in running the business.” Husband was
asked what role he would have in the business, and he stated: “Finding clients, basically
who can provide us raw material and doing export paperwork.” Husband testified that
the tax return for the business “showed a no business activity on that, so there was no
profit, no loss, no return.” On his income and expense statement, Husband listed the
value of JS Exports as $4,000 and stated that he has 50% ownership of the business.

       Husband owns a 2007 Toyota Highlander, which was purchased in January of
2013. On August 14, 2015, shortly before the parties separated, Husband purchased a
2013 BMW 528i xDrive. Husband testified that the BMW cost around $42,000 and that
he put $12,000 down and financed the remainder. He testified that he took $6,000 from
his 401(k) and the other $6,000 for the down payment came from his bank account.
Husband testified that the current value of the BMW is approximately $21,980. Husband
owes $21,116 on the BMW. Husband testified that he drives both the BMW and his
Toyota Highlander. He was asked why he needed a BMW when he had a Toyota
Highlander, and he stated: “I just have two vehicles. One vehicle is already transferred
on wife’s name - - so I have two vehicles and one has already been transferred to wife’s
name.” When questioned further, Husband admitted that he has both the BMW and the
Toyota Highlander and that Wife has a Toyota Camry. Husband admitted that there is
nothing wrong with the Toyota Highlander and that it is fully operational. He also
admitted when questioned further that he did not need the BMW and that the expense and
insurance, which he listed on his income and expense statement as $518 per month, is
unnecessary.

       Husband is employed by Cognizant Technologies. Husband testified that his
annual salary is approximately $130,000, and he is also eligible for a 10% bonus.
Husband stated, however, that the bonus is not guaranteed. Husband’s tax return showed
his income for 2016 as $137,685.58.

        Husband asserted that Wife needs alimony for only two or three years. He
testified that Wife is qualified to work in the IT field and as a teacher and that Wife
would need three to six months of vocational training to qualify for an entry level
position. Husband testified that Wife then could earn $65,000 per year. Husband was
                                            5
asked if his communication skills were better than Wife’s and he stated: “We at - - at the
same level.” When questioned further, Husband admitted that Wife will need basic skill
training and classes to help her communication skills.

        Husband admitted that he agreed during the parties’ mediation to give Wife one-
half of the parties’ tax refund for 2015. He admitted that at the time of trial he had given
her none of that money. Husband claimed he owed Wife $900 for the tax refund.
Husband admitted that the full refund was $3,552. He was asked why he claimed to owe
Wife only $900, and he stated: “Actually I paid for tax filing through consultant so that’s
- - that’s what I’m just taking off from this figure.” When pushed, Husband admitted that
he owes Wife $1,776 for the tax refund. Husband also admitted that the order entered
from the mediation stated that he agreed to pay that money within three days of receipt of
the refund. Husband received the refund in June or July of 2016. He still had not paid
Wife her share by the time of trial in April of 2017. When asked why he had not yet paid
Wife, Husband stated: “Sir, it is just my mistake, like, I should have.”

        Husband also agreed that he was ordered to pay Wife $12,731. Husband admitted
he wrote a check on June 26, 2016 for $12,500, and that he then stopped payment on that
check before Wife could cash the check. He stated: “Yes. So at the time of my
mediation when this Agreed Order was entered so I was not given a copy of it and my
attorney was on leave and when I wrote a check, I wrote it for $12,500, but later I learned
this check is $12,731, and I stopped this check and give her a cashier’s check for the
correct amount.” Husband admitted that the order provided that he was to pay Wife no
later than the close of business on May 27, 2016. Husband was asked why he didn’t even
write the first check until June 26th, and he stated:

       I - - I - - let me clarify. Because it was an Agreed Order, entered order in
       which I was in agreement to. It was never my intention at any point of time
       to not pay her dues; right. So I - - I don’t exactly recall what happened why
       it was late, but yeah, there was some mess up there because I was not
       having the Order and I want to - - something happened in - - during that
       period but I made all of my, you know, best effort attempt because it’s an
       Agreed Order. I can not evade that in any case. . . . No, it’s just my
       negligence, and it’s all as an Agreed Order and I have to pay what I have to
       pay. . . . Actually let me clarify you on that. Because we were separated
       and we had to file income tax year for the year 2015, and so there were two
       ways of filing that income tax return as a head of household or as a joint,
       married, filing jointly and I also had to take an extension to file my taxes
       because I was filing for both my parents and I had to personally appear in
       the Nashville office so that - - so during that period the amount which I’m
       supposed to pay I didn’t even know, right, what amount I’m getting
                                             6
       refunded to tax return. So there were so many things going on during that
       period, but it was never my intention to never pay her half of that tax
       return.

The $12,771 eventually was paid to Wife, but Husband admitted that Wife had to file
motions to compel the payment.

       Husband testified that his parents have been living with him for almost two years.
Husband’s parents are not permanent United States residents, but Husband plans to assist
them in obtaining Green Cards. Husband admitted that he filed an affidavit that stated
that he was giving his parents $500 per month in support. When asked if he testified
during deposition that he was giving his parents $800 to $900 per month, he stated that he
could not recall but did not deny making this statement. Husband again was asked how
much he was giving his parents, and he stated: “Like for last two years they living with
me so there is no separate money I’m paying right now.” Husband then was asked why
he listed a payment of $500 per month to his parents on his income and expense
statement, and he stated: “That’s because when they are in India that’s - - that’s the
money generally like on an average I would give to my parents.”

       Husband was asked why during discovery he did not disclose bank account . . .
4257, and he stated: “Because even I didn’t know that - - that bank account exists.” He
admitted that he had claimed this account did not exist, and he stated: “Yes, I said like to
the best of my knowledge I don’t have that bank account.” Husband also previously
denied having accounts . . . 4564 and . . . 6194. When questioned at trial, Husband
admitted that he did have accounts 4257, 4564, and 6194, all with Bank of America.
Husband claimed these accounts were closed in 2013 or 2014, and stated in his
deposition in 2015 that they were “not operational.” At trial, it was shown that account
4257 was closed in March of 2015, account 4564 was closed in January of 2014, and
account 6194 was closed in July of 2014.

       Husband was asked if he remembered being asked to produce information
regarding every account he had closed or opened within the last five years, and he agreed
that he was asked to produce this information. He was asked why he did not disclose
those accounts when requested during discovery, and Husband stated: “Because I was not
aware of at the time of my discovery like I’d had these accounts and I - - I didn’t even
remember at that time of the discovery like disclosing these accounts like this happened,
they are - - I have to get - - .” Husband claimed he forgot about those accounts.

      Husband admitted that he transferred $5,000 to account 4257 in December of
2014. He claimed that he does not remember why he transferred this money. He also

                                             7
admitted that on that same day he transferred $6,300 to account 4257. When asked why
he transferred this money, Husband stated:

              Yes. I remember. So I was running a loan from my Sony and prior
      401(k) loan and when I quit my company you have to either repay back the
      remaining balance or you have to take a penalty, so that I never wanted to
      do. So I loaned this money from my sister Sapno so on 12/4/2014 for the
      amounts if $6,000, and that money I transferred to the 4257, and then I paid
      it to the JMC - - paid back that loan amount so that was the purpose.

Husband claimed that the $6,000 came from his sister. Husband testified that he took this
loan from his sister in December of 2014, to pay back the 401(k) loan he had taken before
he left Sony. He claimed that he paid it back after he had filed for divorce. Husband
admitted that during discovery he disclosed no debt owed to a sister or to any friend. He
stated: “Yes, at that point of time, and I had knowed at that point in time.”

      Husband claimed that account 4564 was closed in 2012 because it had been
hacked. He was shown evidence of transfers from that account happening in 2014 and
was asked why he did not disclose the account, and he stated: “Because I didn’t even
remember all the closed accounts and that was the sole reason.”

       Husband admitted that he transferred $4,000 to Jaglesh Singla on May 26, 2011.
Jaglesh Singla is Husband’s father. When asked what the purpose of the transfer was,
Husband stated:

              The purpose of transfer was like we, my wife and my friend, Bradish
      they had started a business for the kids at (inaudible) import back from
      India and so we got our stuff manufactured from India and for that import,
      the - - the Apple which we imported from India, so we paid that money to
      the manufacturer and my father was like he used to have a company back in
      India and he was getting all of the manufacturing done from different
      manufacturers, contacting them, getting it packaged and doing all export
      paperwork, and sending it over to us over here, so for that I transferred this
      money.

Husband was asked if Wife was aware of this, and he stated “Yes, she was owner of the
business. She knew it.” The business was Globus Trans, LLC. Husband was asked why
he had stated that Wife did not work from the date of the marriage until 2014 if she had
been running this business, and he stated: “She - - she did - - she did - - she was not an
employee of the company but she was running a business so that’s what I mean.”

                                            8
Husband also admitted that he transferred $8,500 to Mr. Singla in August of 2011, which
he claimed was for the same purpose.

       Husband claimed a loss on the parties’ income tax returns for 2012 and 2013 for
the Globus Trans, LLC business. Husband testified that Wife’s name was listed on the
business, and they filed tax returns jointly. He testified that they claimed a $7,551 loss
for 2012 and a $13,143 loss for 2013.

       In September of 2014, Husband transferred $4,000 to Asa Brojachia. Husband
claimed Mr. Brojachia was a partner in the exporting business and that Mr. Brojachia
gave him the money, and Husband just returned that money. When asked to clarify if
what he was saying was that his partner put money in the business and that Husband paid
him back, Husband stated: “No. So there has some other transactions with the partner,
we need to try the whole picture over here to understand the whole thing of it like - - but
that was one of the reasons.” Husband agreed when asked that this was a debt to him and
that he did not disclose this in discovery. He also admitted that the money did not come
from a business account, but instead came from his personal account.

       Husband transferred $11,005 to ICICI Bank in India from one of the accounts he
had failed to disclose, account 4564. Husband claimed he never had an ICICI bank
account. Husband claimed his father owns the ICICI account. When asked why he
transferred money to his father’s account, Husband stated: “So all these accounts they are
my father’s accounts and the one matching with Jaglesh Singla, they are all ICIC
accounts of my father and so the money was sent for the same purpose.” Husband was
asked why if the purpose was business-related the money was not transferred from the
Wells Fargo business account, and he stated:

              I don’t remember exactly why I did that, and we use to fund this
       business from two sources that was my salaried account, so 4564 was my
       salary account at that time and we also used to fund this business from
       Bradish account who was the owner with my wife.

       Husband then was asked why he had testified during his deposition that Wife did
not have access to any of his other bank accounts, and he stated: “I - - this is coming from
2011 and my depositions happen in 2015.” Husband admitted that he had testified that
Wife did not have access for ten years. He stated: Yes, to the best of my knowledge, I
said yes.” Husband was asked if when he stated that ‘they’ had funded what he really
meant was that ‘he’ had funded and that Wife had nothing to do with it, and he stated:
“Yes, because she was not owning at that time. . . . So, in fact, I was helping to set up a
business under her name.” Husband was asked if the transfers benefitted the marriage,
and he stated:
                                             9
              What I believe is like a - - because I was married to Indian wife and
       we have an Indian culture and if wife’s father is not earning anything then
       that’s part of our culture like we support our parents who has no other
       source of income, and that’s directly or indirectly for the benefit of
       marriage only. The way you may want to put it.

       Husband admitted transferring $1,468.75 to his father’s account in India and stated
that money was for the living expenses he gave to his parents. Husband was asked if that
transfer had no marital purpose, and he stated: “Yes, as per US law, yes.”

       Husband admitted he made a transfer of $7,500 on April 25, 2012 to his Citibank
India account. He admitted that he had testified during his deposition that he could not
access the statements for that account. Husband made a second transfer of $7,500 to his
account in India in June of 2012. Husband was asked several times where the money
now was, and he finally answered: “No, it’s not in the Citibank in India. That money was
transferred to my parents before filing of this divorce.”

        During discovery, Husband stated that he had made no wire transfers during the
last five years. At trial, Husband admitted that this was not true. He was asked why he
had claimed he had made no wire transfers, and he first stated that his prior attorney
represented that the scope of the inquiry was only two years and then when questioned
further about whether he was blaming counsel he stated: “No sir, I’m not saying that. . . .
So I just forgot to provide these statements. I had to - - those were like these statements
are - - were like more than three years back at that time.”

       Husband received a deposit of $10,000 in June of 2013. He was asked what that
money was for, and he stated: “It’s like between my brother-in-law, sister and myself,
like on different occasions, I used to take money, you know, for - - I - - I don’t remember
the reason why I - - I took money at that point.” Husband claimed he paid that money
back.

        Between April 23, 2015 and June 23, 2015 Husband transferred 2,000,291 rupees
to his parents. Husband claimed that at that time the exchange rate was around 65 rupees
per dollar, making the amount in dollars $35,246. When asked to clarify, Husband
agreed that he transferred approximately $36,000 to his mother. He admitted that during
discovery he claimed he had transferred $29,000 to his parents not $36,000, and that this
statement was not correct. Husband stated: “Yes, because as I previously testified, I had
no access to the account so that’s what I - - the best of my knowledge I gave.” Husband
testified that the money still is sitting in his mother’s account. When asked, Husband
agreed that his mother is holding the money for him. Husband testified that the money
                                            10
his mother is holding for him is different from the $800 to $900 he gives his parents
monthly.

      When questioned, Husband admitted that while the divorce was pending, he
withdrew approximately $8,100 from his accounts in 2016 and $8,155 in 2017.

     Wife testified at trial about Husband’s behavior toward her.           She stated that
Husband would:

      squeeze my face and tap on my head. He pulled my hair also. He slapped
      me, he turned - - he turned my arm at the back and pushed me on the bed.
      He pulled my nose. He pulled my [necklace] chain also. . . . And tapped
      on my head and he threw things on me. He threw the kids book, the
      Charlotte kid’s books on me from for me, like he was sitting here and he
      threw books on me, like. . . . Yeah, books. The fat books, small, fat books
      he threw them.

              When my daughter was three years old, she had some books, like fat
      books, he threw them on me. . . . In the beginning was fine but eventually,
      he was - - eventually he was - - he wasn’t pleasing. Like if I - - I was not
      stopping him. So he thought he would - - he would not do anything. He
      was getting - - he - - he - - he gets anger . . . - - very soon and then when he
      feels that, when he gets angry, then he hits me. . . . In the - - in the
      beginning, he used to, like in - - it was, you know, in 2008, it was fine. He
      was - - once he just - - he got angry and he threw the tea on the wall and
      then his father came in 2000 - - 2007 or ’08, I showed him that - - that he
      threw the tea on the wall. There was a tea still there and he said, I used to
      throw the plate, his father said, I used to throw the plate. . . . In 2012, when
      he came to know, like nothing is in my name. I’m - - I’m not having plot
      on property, on my name, then his behavior getting change. He was - - he -
      - he pulled my hair in 2012 and dragged me and send me and my daughter
      in to India in 2012.

Wife testified that Husband has called her names. She stated: “He called me daughter of
donkey. He called me dog’s tail. He called me bitch. . . . [H]e called me zero-person.”
When she was asked what Husband meant by that, Wife stated:

      I think my communication skill is not good and whenever we go - - goes to
      some store, in front of sales person, he - - he - - he said, you will talk to me
      in English, okay? You will talk to me in English, like this. Then if we
      were discussing in Hindi, then he used to say, you will talk to me in English
                                            11
      in front - - in front of the sales person. Then - - then at home also, he - - if
      I’m not able to do what he - - the way he wants, then he calls me zero-
      person.

       Wife testified that she and the Child went to India from March of 2012 until the
first week of June of 2012. In 2013, Wife again wanted to go to India to visit her father.
She wanted to take the Child with her, but Husband refused to give Wife the Child’s
passport. Wife testified that she did not have access to her own passport or the Child’s.
Husband kept the passports in a bank locker, which he alone could access. Wife testified
that she went to India alone in September of 2013. Wife stated that she went to India
because her father was ill and upset about her relationship with Husband.

        Wife testified about what happened when she returned to the United States after
visiting her father in 2013. She stated:

             When I came back to America, I called from the airport. He did not
      answer. Then I went to - - I - - I went to home by taxi, nobody was at
      home. And then I went to the landlord. He said, I’ll come back to this
      home in the afternoon and he took [the Child] with her, and when he gave
      the keys of the apartment, it was a single family home we were renting. He
      gave me the keys of the home and he said that when I opened the home,
      there was no stuff inside the home, only one bed was there. No Internet.

When asked if she was saying that when she returned to the home she found that
Husband had taken the Child and moved to a new residence, Wife agreed that was what
she was saying. Wife testified that she previously had notified Husband by email when
she would return. Wife testified that the next day she went to the landlord, and the
landlord called Husband. Husband then brought the Child to Wife. Wife lived with the
Child in the marital home for a few days, and then Husband told her she needed to move.
Wife found a space in a group home where she lived from December 15, 2013 until the
end of March of 2014 before the parties reunited and resumed living together.

       Wife testified that the parties went to Best Buy in January of 2015 to purchase a
washer and dryer. Husband asked Wife to open an account, which was used to purchase
the washer and dryer. Husband still has the washer and dryer. In February of 2016, Wife
learned that Husband was not making payments on the account. She testified that she
called Best Buy, and stated:

            When I called them, Best Buy, customer in service, they said the
      payment had not been made on this account. And then I - - then I asked
      from them the - - what the balance. Well, the balance was more than
                                            12
      expected. Then I asked them how it is possible, it was - - we bought only
      washer dryer from that. They give me the list. They give two, three items.
      They telling me that you bought some $500 camera or phone, and there was
      two, three - - two or three more purchase, and it happened after he filed the
      divorce. It was in October and December.

             Then on hearing that, I requested that guy to can you please stop on
      the purchases because I told him that this Best Buy card is not with me and
      I don’t want no further purchases on that card.

Wife cannot close the Best Buy account because a balance is due. Husband has the card
for the account. Wife was asked if she knew why Husband stopped paying on the
account, and she stated: “He said that I - - I put stop on purchases and that he was - - he
felt angry and that’s why he stopped the payment on that.”

       Wife was asked if she consented to Husband purchasing the BMW, and she stated:
“No. On the day of - - on the day they were going to buy the BMW, that day he told me
that he was going to buy the BMW and that’s why he said they’re going to New York.”
Husband flew to New York to purchase the BMW.

       Wife testified that she was not told when Husband opened JS Exports. Wife never
did any work for JS Exports. Wife testified that she had heard that Husband had JS
Exports, but was not aware until Husband testified at trial that the business was in her
name. Wife was asked what she knew about the Globus Trans business, and she stated:
“Globus Trans, it - - it - - it was opened in 2010 on my name, and it was opened for kids,
April.” Wife never did any work for Globus Trans and never had access to the Globus
Trans accounts. Wife was aware that Husband had used her name for that business
because she stated: “[h]e said, well, we will open the business on your name because he’s
already working and cannot have open business on his name.”

       Husband’s parents began living with the parties in May of 2015, several months
prior to the separation. Wife was asked about what happened in August of 2015 when
the parties separated, and she stated:

             He - - last week of August, he was very - - with me. He hit me a
      number of times. He threw a chair on me, he threw a chair on me in the last
      week of August, and he - - he hit me very badly that week. Then in 28 of
      August, he left home with his father, and on 29th or 30th, they came, they
      all came. They took all his belongings and on the 2nd - - on 2nd of
      September, they came back again, his mother, he, they all came back and
      they said - - he said he has canceled the lease, he has broke the lease so you
                                            13
       have to leave this apartment and you go to some one bedroom apartment. I
       said I will not leave this apartment. Then he just show me his big eyes and
       said, if you will not leave this apartment, then you will have to pay the rent
       and food. I said, I be - - how I will pay? Then he said, ask your father for
       the rent and food, and then he - - then he - - then I - - I said, I don’t have
       any money to go to the eye doctor. I was - - I was having an eye problem.
       Then he smiled. He smiled and they left. And he said, I will ruin your life,
       I will show what I am.

Wife testified that some of the assaults happened in front of the Child or Husband’s
father. Husband’s father did not assist Wife. Wife testified that Husband had stated: “I
will kill you and your family, I will kill you and your family . . . .” Wife testified that she
“thought it wasn’t safe . . . ,” and in September she went to the police about Husband’s
conduct. At that time, Wife had $27 in her account, about $70 or $80 in cash, and a
credit card with a limit of $600.

       When Wife left the parties’ apartment, she and the Child went to stay with a
family friend in Ohio. They stayed in Ohio for a month. Wife was asked what she took
when she left the apartment, and she stated: “Nothing. I had only my purse with me.”
Wife texted Husband from Ohio telling him she needed the Child’s birth certificate to
enroll the Child in school, and Husband texted back a photo of a temporary restraining
order he had obtained. Wife returned to Tennessee on October 4, 2015. The parties then
agreed to a temporary parenting plan.

       Wife was asked how many times she has lived on her own during her lifetime, and
she stated: “I never have been. I was with my parents early; after marriage, I was living
with him.” Wife explained that she was 28 years old at the time of the marriage and had
lived with her parents her entire life.

       Wife has a Master’s in computer science, and she worked in India as a teacher
teaching basic computer knowledge to kids from 2005 through the date of the marriage in
December of 2006. Wife did not work from 2007 to 2014.

      Wife was questioned about the job she held in 2014, and she testified that she
worked in an Indian warehouse. She stated:

             It was an office job where I was taking care of the sales. I was
       making the invoices, and I was taking care of the purchases also. I was
       making purchasing orders and bought things, what I was doing. And I was
       communicating with the clients on the phone. . . . It’s a - - it’s an Indian

                                              14
       store. It’s Indian warehouse. It’s a warehouse of Indian products, grocery,
       and I used to - - I was a sales - - like sales person there.

The clients were Indian store owners. Wife made $10 per hour and earned approximately
$14,000 that year. Her salary was used to send the Child to private school, pay for the
Child’s tutoring, and pay for groceries. Wife was employed for approximately one year,
and then the parties moved because Husband got transferred to Kentucky.

       When asked if she had done anything to obtain a job since the filing of the
divorce, Wife stated:

              Yes. In - - in December, I joined a - - I - - I called a recruiter and
       they - - I paid them fees, $500. They said they will help me get in a job
       also and they will prepare me also for the job, and the training went for two
       months and - - and then they were - - they just - - well, practical, like
       practical. They involve very practical knowledge. I was looking for a
       practical knowledge but they are not providing practical knowledge. . . .
       The training was in quality assurance testing, and they - - for what they
       teach us, teach me, there were seven other people in the - - all the training.
       They were teaching us practical part of the QA testing and the practical part
       was very little, not up to the - - where we need to be, the - - the - - we need
       to go for a job, like I can say that I can work, it’s not up to that.

Wife stated that she also:

       took the subscription of - - with me. . . . It’s called You and Me. You need
       the online courses that you can pay and buy them, and you can see them
       throughout your life. So I buy those and I start - - I watched - - watched
       those videos and - - and I - - I prepared for the interview. I did my best to
       prepare for them by August, and then I started applying in IT jobs but I - - I
       applied in a number of IT jobs but only HC Company, they didn’t like that.

Wife testified that she also applied to two other companies, but could not remember the
names of those companies. She also applied for a secretarial position with the Tennessee
government and for another position with the government. Wife testified that for one of
those government jobs she received an email telling her that the position already had been
filled and for the other she was told she was not qualified. Wife had one interview, but
did not get the job. Wife also applied at Macy’s. Macy’s interviewed Wife and told her
she would need to work the night shift and weekends. Wife stated that she cannot work
these shifts because of the Child.

                                             15
      Wife attempted to obtain financial aid to attend classes at Columbia State
Community College, but was told that on the basis of her tax return she could obtain a
loan but not a scholarship. Wife did not take the loan because she could not repay it.
Wife testified that the class she wanted to take cost $4,000. She was asked why she
wanted to take this class, and she stated:

               Actually, my - - I did my college masters in 2004 and there’s a gap
       of 13 years. If I go for the employment, then they - - when they see the
       gap, they just - - they - - because they all seen the gap, they don’t like it. So
       I just want to put the one certification on my resume so - - so that it will be
       picked up, my information will be picked up.

If Wife takes the class she expects to be able make $10 per hour. If she is able to obtain
an IT job, Wife thinks she could make “anywhere from $15 to $20, $22” per hour. Wife
testified that she needs to have her transcripts from India translated into English and
evaluated in order to attend college.

        Wife was asked if she wants to work in the IT field, and she stated: “Yes, I do. . . .
The IT, I want to go learn software testing, and I want to go in that field also. I will try
my best - - . . . for first year.” Wife did some training in 2009 to be a quality assurance
tester, but the training was not completed because the instructor left. Wife completed 18
or 20 hours of training. Wife testified that she would like to receive training to become a
quality assurance tester. She never has worked in that field and so does not know how to
do documentation. When questioned, Wife admitted that she now could do a basic
quality assurance job.

       After the parties separated, Wife borrowed $9,900 from Babeek Sharma, the son
of one of her father’s friends, in installments in approximately March, May, and
November: “Because I was not getting my daily expenditures in March and I left with
only $47, then I - - then I - - he helped me by transferring money in my account.” Wife
has paid back $4,000. Wife owes $10,250 to Ahwan Singla, a friend of her father’s, who
paid her attorney’s fees directly to her attorney and who also gave Wife money for
clothes and food in September of 2015. Wife has not paid back any of this loan.

       During the pendency of the divorce, Wife looked at the bank statements and
learned that Husband had spent about $19,000 on gold and silver. Wife has none of that
gold and silver in her possession. Wife was gifted jewelry upon the marriage, and
Husband’s mother now has possession of some of that jewelry.

      After trial, the Trial Court entered its detailed Memorandum and Order on May
23, 2017, inter alia, awarding Wife a divorce on the ground of inappropriate marital
                                              16
conduct, finding that Husband had dissipated marital assets, dividing the marital property,
awarding Wife rehabilitative alimony and alimony in futuro, and entering a Permanent
Parenting Plan for the parties’ minor child, after finding and holding, inter alia:

              On June 21, 2016, following an attempt at mediation, Judge Michael
       W. Binkley, Chancellor, entered an Agreed Order, requiring Husband to
       distribute to Wife the sum of $12,731.00, characterized as a partial
       equitable distribution of marital assets. Husband was also ordered to pay to
       Wife one-half of the parties’ 2015 federal individual income tax refund
       within three days of Husband’s receipt of the refund. Husband received the
       Parties’ income tax refund in the total amount of $3,552.00, but did not
       remit any portion of Wife’s one-half share ($1,776.00) until ordered to do
       so in open court on April 21, 2017.

               On October 13, 2016 Wife filed a Motion seeking sanctions against
       Husband for discovery abuses, as well as failure to comply with the Court’s
       Order of July 15, 2016. This Motion for Sanctions was heard the morning
       of trial. This Court granted Wife partial relief for Husband’s failure to
       comply with discovery by excluding Husband’s untimely disclosed
       contemplated expert witnesses from testifying. The Court also ordered
       Husband to remit Wife’s share of the 2015 income tax refund.

                                     DISCUSSION

       A. Findings of Fact

              This is an arranged marriage of eleven (11) years duration. The
       parties were introduced to each other in early December 2006 through their
       respective extended families and were married in India on December 14,
       2006. At the time of the marriage, Husband was thirty (30) years of age,
       and had been working in the information technology field in the United
       States for five years. Husband was born May 11, 1976, in the Indian state
       of Punjab and is forty-one (41) years old. He is a citizen of the Republic of
       India, but is an authorized permanent resident alien in the United States.
       Husband holds the equivalent of a bachelor’s degree in physics, and a
       master’s degree in computer science. Husband purports to be in good
       physical and emotional/mental health.

              Wife was born on September 11, 1978 in Punjab and is now thirty-
       nine (39) years old. She was twenty-eight (28) years old at the time of the
       arranged marriage to Husband. She also is an Indian citizen and a
                                            17
permanent resident alien in the United States. She was working in India
teaching computer science classes to students, in the Indian school
equivalent of 8th through 10th grade, prior to her move to the United States.
She holds a bachelor’s and master’s degree in computer science by Indian
universities. Wife was diagnosed several years ago with hypothyroidism,
for which condition she takes a daily dose of synthetic thyroid hormone.
Apart from occasional fatigue, Wife reports no acute symptoms associated
with this condition. Wife also sought and received treatment for situational
depression shortly after Husband filed for divorce. She was prescribed a
90-day course of anti-depressant medication, which she completed.
Through exercise and mental health counseling, Wife believes she no
longer needs medication for depression and has not refilled the earlier
prescription.

        Husband and Wife have one child (hereinafter referred to as Child), .
. . born in the United States. At the time of trial, Child is about to complete
her second grade year . . . [of school].

        In January 2007, Wife resigned her teaching position in India and
migrated to the United States in order to be with Husband. The parties
initially made their marital home in Lake Forrest, California. Wife was
granted a United States work permit in October 2007, but at Husband’s
request, Wife eschewed employment for a time in order to devote herself to
family life and her role as Husband’s spouse.

       Child was born while the parties lived in California. Husband
devoted his energies toward generating income through employment, while
Wife invested her time in caring for Child and making a home for the
family. Although Husband did, from time to time, care for Child’s needs,
Wife performed the vast majority of day-to-day child care and supervision.

       In 2012, Wife took a two-month trip to India with Child, so that
Child could meet her maternal grandparents and other members of Wife’s
extended family. Wife and Child returned from India to the United States
where they resumed living with Husband in the apartment Husband had
rented for the marital residence.

       In 2013, Wife again planned such a trip to India. The trip was
motivated, in part, by a report Wife received from one of her sisters in India
to the effect that Wife’s father was ill. This time, however, Husband
objected to Child accompanying Wife and insisted Wife travel to India
                                      18
without Child. He told Wife that his parents, who had come to live with the
parties in the United States, would be available to take care of Child during
the day while he worked.

       Husband had Child’s passport in his possession and refused to give it
to Wife in order for Child to fly with Wife to India. Because of Husband’s
insistence that Child remain in the United States, Wife departed alone for
India in late March 2013. While she was in India, Wife attempted to stay in
touch with Child through telephone and video calls, but with varying
success. Wife became concerned with the increasing gaps of time she was
unable to reach Husband by phone or otherwise establish contact with
Child.

       In early June 2013, Wife informed Husband via voicemail and email
she was returning to the United States and then also provided Husband with
detailed flight arrival information. When Wife’s flight arrived in Los
Angeles, neither Husband, his parents, nor anyone else was present to meet
her. Wife arranged taxi transportation to the apartment she and Husband
maintained as their marital residence only to discover Husband had
abandoned the marital residence, cancelled the lease, and moved with Child
and his parents to a new location.

        Wife managed to reach Husband by telephone and he agreed to meet
Wife the next day with Child. The next morning, Husband arrived at
Wife’s location with Child. He turned Child over to Wife and told Wife
she was now responsible for providing Child with housing. Wife managed
to find accommodations in a boarding house occupied by other young
women from India where she and Child remained for several weeks. Wife
eventually convinced Husband to allow her and Child to return to a family
setting.

        Husband filed suit for divorce in California in 2013, but dismissed
the divorce action after Wife reunited with him. Shortly after Wife and
Child were reunited with Husband, Wife obtained employment in a retail
store, India Exports, where she worked until Husband took a new job in
Louisville, Kentucky, and the family had to move in early 2014. The
family lived in a rental residence in Louisville for approximately six (6)
months. During that time, Husband again had a job change that required he
move from Louisville to Middle Tennessee. Husband commuted on
weekends for several weeks until he found an apartment in Franklin,


                                     19
          Williamson County, Tennessee.             In May 2015, Wife and Child again
          moved to join Husband.

                 Throughout the marriage, Husband controlled the family finances,
          and he did so in a manner that was oppressive to Wife. Although Wife had
          a deposit account in her name, her only source of income, apart from the
          brief period she was employed at India Exports, was whatever allowance
          Husband gave her; usually, these amounts were $500 or less per month.
          Husband’s financial control extended to entering into business transactions
          without informing Wife. Husband formed business entities ostensibly
          where Wife owned the capital stock or equity membership interest, but
          where Wife actually had no genuine involvement or participation in the
          business. In some instances, Wife was completely unaware of Husband’s
          actions. Husband used Wife’s name as a straw-man owner as a strategy
          calculated to insulate Husband from the business’ liabilities and claims of
          creditors. Husband opened a store credit card account at Best Buy in
          Wife’s name. The initial purchase on this account was for a washer and
          dryer. Thereafter, Husband held onto the card and used the account for his
          personal purchases without consulting Wife. He also engaged in numerous
          foreign currency transactions, whereby he would wire substantial sums of
          dollars through ICICI Bank in India for conversion to rupees. These rupees
          would then be deposited into an account at Citi Bank in India in his
          mother’s name, which she would hold for Husband’s benefit. Husband
          took out loans from family members and other related parties without
          Wife’s knowledge or consent. In discovery and at trial, Husband failed to
          credibly account for these loan transactions. Husband also borrowed
          $43,600.00 from the vested balance of his 401(k) retirement savings which
          he claims to have used in connection with the purchase of a new BMW
          automobile. This was also done2 without Wife’s knowledge or consent and
          done solely for Husband’s enjoyment.3 Husband also paid generous
          amounts each month to his parents and brought his parents to the United
          States to live in the marital home with Wife and Child.

                 Additionally, Husband was emotionally and physically abusive
          towards Wife, and on occasion, towards Child. Wife testified Husband’s
          anger and hostility towards her was triggered by Husband discovering Wife
          did not own an interest in certain real estate holdings in India belonging to
2
  Husband offered contradictory testimony on the subject of the purpose for this 401(k) loan. The Court’s
finding is based upon Husband’s entire testimony on this topic.
3
    This car purchase was also unnecessary inasmuch as Husband already had a car for his exclusive use.
                                                    20
          her father and sisters. Wife believes Husband had a misimpression of
          Wife’s financial status at the time of the arranged marriage.

                 Husband habitually made recordings of telephone conversations
          between Wife and Wife’s parents or sister. Husband would frequently
          become inappropriately angry when frustrated or when Wife failed to meet
          his housekeeping or child care expectations. Husband denigrated Wife
          verbally, calling her “zero person,” “daughter of a donkey,” and “bitch.”4
          When he was angry, Husband would slap Wife, pull her hair, squeeze her
          face with his hands, push her, pull her by the nose, twist her arm behind her
          back, strike her on the head, and pull her by her ear lobes. These assaults
          were painful to Wife and occasionally left marks on her body or caused her
          to bleed, as when he pulled her ear lobe causing an abrasion with her
          earring.

                 At trial, Wife testified to all of the foregoing and Husband denied
          this verbal and physical abuse in his trial testimony. The Court credits
          Wife’s testimony and finds Husband’s denials to be unworthy of belief.
          Wife’s emotional affect and general demeanor while testifying were
          consistent with truthfulness. Wife withstood a careful and searching cross
          examination without impeachment.             Wife’s testimony was direct,
          responsive, rich in detail, consistent, and coherent. Husband’s emotional
          affect and general demeanor while testifying were not consistent with
          truthfulness. Husband was impeached repeatedly with his prior deposition
          testimony wherein he acknowledged having been verbally abusive and
          attempted to justify his conduct with self-serving rationalizations predicated
          upon a patriarchal paradigm of marriage. Moreover, Husband was evasive
          and argumentative when answering questions on cross-examination as well
          as questions posed by the Court. His credibility was further diminished by
          his repeated failures to provide reliable information in discovery.

                 Husband attempted to bolster his credibility by offering the
          testimony of his father, Jaresh [sic] Singla, who testified he lived in the
          marital home for a number of years, and claimed to never to [sic] have
          witnessed his son commit any physical abuse. On cross-examination, the
          elder Mr. Singla was shown to be biased in favor of his son. He also has an
          economic interest in buttressing his son’s testimony, inasmuch as the elder
          Mr. Singla and Husband have intertwined family business ventures, the
          younger Mr. Singla financially supports his parents, and provides them with

4
    In their conversations at home, Husband and Wife spoke Hindi to each other.
                                                    21
housing in the United States. When questioned on cross-examination
whether he had ever witnessed Husband address Wife in demeaning terms,
the elder Mr. Singla testified he witnessed “some quarrelling” between the
parties. To the extent the elder Mr. Singla’s testimony was offered to
corroborate Husband’s implausible denials, the Court gives such testimony
little weight.

       Wife, with Child, lived with Husband and Husband’s parents, in a
two-bedroom apartment in Franklin, Tennessee from May 2015 until
August 28, 2015 when Husband and his parents left the apartment to stay in
a hotel. On September 2, 2015, Husband told Wife he had cancelled the
lease on the apartment and that she would be responsible for paying the
lease going forward. He also told her that if she could not afford the rent
on the apartment, she would have to find other accommodations. On
September 4, 2015, Husband again told Wife either she or her family would
have to pay the rent on the marital apartment or else she would have to
vacate. Husband and Wife argued. Wife repeatedly stated she had no
means of paying the rent. Husband became increasingly angry, culminating
in Husband saying “I will kill you and your family” or words to that effect.

       When Husband left the apartment, Wife took Child and drove to the
Franklin Police Department where she reported Husband’s behavior. A
police officer took her report and asked Wife if she wanted Husband
arrested. Wife told the officer she did not want Husband arrested and the
officer advised Wife to go to a domestic abuse shelter.

       Being unemployed and depending entirely on Husband for family
support, Wife was faced with what she plausibly believed to be the prospect
of eviction for nonpayment of rent. Therefore, Wife arranged to obtain
living accommodations for herself and Child, with the extended family of
her father’s friend. This person lived in Cincinnati, Ohio. On September
11, 2015, Wife left Tennessee and drove with Child to Ohio. The next day,
Husband discovered Wife had left the Parties’ apartment. He and his
parents checked out of the hotel where they had stayed for several days, and
moved back into the apartment, where Husband and his parents remain to
date.

       Meanwhile, Wife was in Ohio and relying on the generosity of her
father and extended family members for support. On September 17, 2015,
Wife sent a text message to Husband asking for Child’s birth certificate in
order to enroll Child in public school. Husband did not reply until
                                    22
September 21, 2015, when he texted to Wife a photograph of the first page
of an ex parte restraining order Husband had obtained against Wife.

        On October 4, 2015, Wife returned to Franklin, Tennessee with
Child. She used some of the funds made available to her by her father and
his friends to lease a one-bedroom apartment for herself and Child. The ex
parte restraining order was dissolved, and the parties entered into a
temporary parenting plan on October 6, 2015, naming Wife as primary
residential parent and giving Husband visitation on alternate weekends
from Thursday afternoon until Monday morning.

       Currently, Wife and Child live in a one-bedroom apartment . . . in
Franklin, Tennessee. What furniture Wife has in this apartment was
acquired after the parties’ separation. Child is . . . currently in the second
grade for the 2016-2017 academic year. . . .

       Wife frequently allows Husband extended and additional parenting
time when he requests it. Notwithstanding Wife’s accommodations to
Husband, he does not keep her informed of his parenting activities with
Child and is not prompt in returning Child to Wife at the end of his
scheduled parenting time. In January 2016, without informing Wife,
Husband took Child to visit Husband’s extended family in Virginia. Wife
learned of this out-of-state trip only after she went to the customary pick-up
point and Husband did not show up to drop off Child as planned.

                                    ***

       The only closely held business interests offered into evidence are
Globus Trends, LLC, and JS Exports. Husband claims each of these
business entities are Wife’s property since the capital stock or membership
interest is ostensibly in her name. The Court finds, however, Wife was
used by Husband as a straw-man owner, without Wife’s knowledge or
consent, in an attempt to create a shelter of his personal assets from claims
of creditors. In any event, both businesses failed and at the time of trial
have no value.

                                    ***

Wife contends Husband dissipated $128,149.00 by imprudent investments
and transfers to his parents. Husband insists the transfers to his parents

                                     23
served a marital purpose because, according to Indian culture, he owes a
familial support obligation to his parents.

       From the entire testimony, the Court finds Husband dissipated
marital assets as follows: (i) $23,505.00 in imprudent and oppressive
investments; (ii) $45,000.00 in transfers to his parents for their support; (iii)
$12,010.00 down payment towards purchase of BMW; (iv) $16,000.00 in
transfers to Sapna Singla for non-marital purposes. The total of these
dissipating transactions is $96,515.00. In addition, Husband transferred
$36,000.00 through ICICI Bank where the dollar denominated transfer was
converted to Indian rupees and further deposited in an account with Citi
Bank in India in Husband’s mother’s name. Husband’s mother is holding
this account for Husband's benefit. The Court finds the purpose of these
transfers was to conceal marital assets and attempt to remove them from
this Court’s jurisdiction. During the trial, the Court orally ordered Husband
to cause these funds held by his mother in India transferred to the custody
of the Clerk & Master for safekeeping pending the final disposition of this
case.

                                     ***

       Both Husband and Wife are well educated as each holds a graduate
degree in computer science granted by a university in India. Husband has a
demonstrated track-record of gainful employment in the information
technology (“IT”) field in the United States, and Wife worked in India,
teaching computer science to students in the Indian equivalent of middle
school. She left this occupation after the marriage in order to join Husband
in the United States and she has not worked in the IT field since then.
Except for a brief retail sales job, Wife has not been employed outside the
home since the marriage. Wife’s facility with the English language is very
good in writing, but very poor in oral communication. Before Wife could
be gainfully employed in any occupation, she would need to receive
additional training in English communication skills. Neither party made a
tangible or intangible contribution to the others’ education, training, or
increased earning power.

       Husband has a far greater capacity to acquire capital assets and
income in the future than Wife. Per Husband’s wishes, Wife devoted her
energies almost exclusively in her role as Wife and homemaker while
Husband devoted his energies and efforts to earning income. Husband
dissipated marital assets through imprudent and oppressive business
                                       24
decisions as well as through transactions calculated to disguise and conceal
assets. Husband’s wrongful conduct continued throughout the time this
case was pending and included the failure or refusal to meet his obligations
to provide truthful and timely responses to Wife’s legitimate discovery
requests.

       Husband’s separate property consists principally of undivided
fractional interests in Indian real estate with a value of $8,900.00. Wife’s
separate property consists of jewelry gifted to her at the time of the
marriage with a value of $16,716.00. At the time of the marriage, the
parties’ estates were of negligible value.

       Wife is clearly an economically disadvantaged party. She has not
worked in her chosen field of IT for a decade; due to the progressive nature
of this field, Wife will require additional formal education in order to
update her knowledge base. Moreover, she will require additional
education to improve her ability to communicate in English. Contrarily,
Husband has been able to earn a six-figure income in the IT field for the
duration of the marriage. There is no evidence his earning capacity will be
diminished following the divorce.

                                    ***

        Wife candidly admitted she had a period of adjustment and
situational depression as a result of this litigation, and that she in fact had
been prescribed antidepressant medication, but that she no longer needed
the medication after the adjustment to being separated. Wife admitted she
still loves her Husband, and mourns the loss of the marriage, despite a
contentious divorce and trial. Contrarily, Husband demonstrated issues
with anger management, impulse control, and a need for disproportionate
control and dominance in the relationship. The Court finds Husband lacks
a commitment to candor and transparency in the way he dealt with Wife
during the marriage. His use of her as a straw-man owner of closely held
businesses was dishonest and oppressive. . . .

                                        ***

       Husband has the ability to earn a six-figure income. Husband’s
current earning capacity is $140,000.00 and Husband made $137,000.00 in
2016. (Ex. 5). It is undisputed Husband provided temporary family
support to Wife in the amount of $1,700.00 per month from October of
                                      25
       2015 to July of 2016, at which time the temporary support was increased to
       $2,000.00 per month. Husband has also continued to support his own
       parents, which includes $1,200.00 to $1,500.00 per month according to the
       testimony of the elder Mr. Singla.

               Wife is presently unemployed. For the duration of the marriage,
       Wife was financially dependent upon Husband. Wife has looked for
       employment, but has been unsuccessful. It was clear based upon the
       testimony of the witnesses that Wife has some obstacles to overcome when
       engaging in the work force in the United States. Wife has significant
       formal education, including a graduate degree in computer science, but due
       to her decade-long absence from the IT workforce and limitations in her
       language skills, she requires substantial rehabilitation before she can
       maximize her earning potential in the United States. Further, Wife’s
       communication skills are limited and a great deal of work will be required
       in order for Wife to assimilate into the work force for her to earn what she
       hopes to earn.5 Notably, she is not voluntarily unemployed. Wife has
       identified suitable relevant educational opportunities offered at the Franklin
       campus of Columbia State Community College. Based upon the exhibits
       received into evidence and testimony of the parties, it is clear both parties
       agree Wife is in need of alimony.

               This is an eleven (11) year arranged marriage. Husband and Wife
       are in good physical health. Although Wife experienced a period of
       situational depression during the stress of the divorce, she has recovered
       and no longer takes any medication for depression.

             It is evident that Wife will be the primary residential parent of Child
       and she does not have any family members to assist her, living in the
       United States. Therefore, it will be undesirable for Wife to seek
       employment for which the hours would not accommodate care for the child
       when she is not in school. Accordingly, Wife will have to seek
       employment with a traditional Monday through Friday work schedule.

              After careful review of Wife’s income and expense statement, (Ex.
       32), the court finds that: (1) Wife’s request for the reasonable expense of
       $1,450.00 in rent for a two-bedroom apartment would be appropriate; (2)
       all Wife’s proposed utility expenses are reasonable and appropriate; (3) all
       of Wife’s car operation expenses are reasonable; (4) all of the installment
5
 The parties communicated with one another in Hindi and Punjabi during the marriage, and those are
Wife’s primary languages.
                                               26
contracts and monthly bills are reasonable; and (5) in regards to “other
expenses,” the Court finds all of Wife’s contemplated expenses are
necessary and reasonable. These anticipated expenses do not include
Child’s tutoring, the credit card bills the court has ordered the Husband to
pay, and Wife’s legal expenses. The Court further finds that once Wife
obtains a two-bedroom apartment, and the additional expenses that go
along with that apartment, her reasonable monthly expenses will be
$4,841.00. Wife has agreed that her current income should be imputed at
$1,257.00, and based upon the income shares worksheet, Wife will be
receiving $1,127.00 in child support; therefore, leaving Wife with a
shortage of $2,457.00 per month. Further, the Court finds after the division
of marital assets, both parties will have very limited retirement savings
plans and Husband will be in a better position to accommodate future
retirement savings than Wife.

       The Court finds that it is clear that both parties are educated with
graduate degrees in the IT field. Husband is not seeking and does not
currently need any future education and training. He is working in his
chosen profession, and earning a six-figure income. Although she has a
similar education, it is clear that Wife’s education is outdated in a field that
is ever-changing. Further, it is apparent that Wife has attempted to obtain
other employment since the separation of the parties in 2015 and has been
unable to secure a job. She has applied at many retail jobs and government
jobs, all to no avail. Wife has attempted to apply to Columbia State
Community College, in order to improve her skills and training in hopes of
obtaining an “IT job” to improve her earning capacity. Wife testified
without contradiction, she needs a lump sum of approximately $4,200.00 to
enroll in classes at Columbia State Community College and to have her
transcript sent to the school from India.

       The Court finds that the parties, for numerous reasons, do not have
significant real or personal separate assets. The Court finds that this marital
estate has a total gross asset value, including an adjustment for Husband’s
dissipation of assets of $278,749.00 and that after division, Husband will be
awarded $153,635.00 and Wife will be awarded $125,124.00.

       The parties’ standard of living is depends [sic] upon Husband’s
income of approximately $140,000.00 per year. The Court does not find
the parties’ lifestyle is extravagant, but rather a reasonable standard of
living, based upon the amount of Husband’s income. Because of the
limiting factor of Wife’s language skills and her educational needs, Wife
                                      27
would not be able on her own to obtain the standard of living established
during the marriage. Wife credibly testified, and the Court therefore finds,
she could earn approximately $20.00 per hour after full rehabilitation and
after she has gained five (5) to seven (7) years of experience in the IT field.
This weighs in favor of an award of rehabilitative alimony as well as an
amount of alimony in futuro.

       Wife gave up a teaching career and relocated from India to Los
Angeles for this marriage. She obtained a retail sales job - the only job she
had during the marriage – in the Los Angeles area and had to leave that job
due to Husband’s relocation to Louisville, Kentucky. Wife did not work
while the parties lived in Louisville. She relocated again for Husband’s
career to Franklin, Tennessee. Wife has made contributions as a mother
and homemaker equal to or exceeding those of Husband, and has indirectly
contributed to Husband’s increased earning capacity. Husband has also
substantially contributed with his earning and monetary contributions.
However, this contribution is partially offset by Husband’s dissipation of
marital assets.

       The Court finds that Husband is clearly at fault in dissipating marital
assets and has engaged in inappropriate conduct by controlling and
oppressing Wife. Husband’s actions left Wife uninformed about the
family’s finances. Further, Husband’s degradation of Wife, treating her as
a “zero person” and treating her as less than an equal to him has clearly
impaired her confidence to reenter the workforce.

                                     ***

        Husband concedes that Wife needs rehabilitative alimony but
disputes the length of time required for Wife’s rehabilitation. Husband
argues alimony should be paid for only a few years. Wife has proved,
however, she can only be partially rehabilitated for employment in the
United States and is requesting rehabilitative alimony for seven (7) years,
together with an award of alimony in future [sic]. Based upon Wife’s
inability to be fully rehabilitated, she will not be able to achieve the earning
capacity of Husband nor to achieve the standard of living experienced
during the marriage. Therefore, the Court finds Wife is an appropriate
candidate for alimony in futuro. The economic disadvantage existing
between Wife and Husband both throughout and after the marriage will
persist, even after reasonably foreseeable rehabilitation. At her best, Wife
is never likely to achieve the same degree of success in the IT field enjoyed
                                      28
by Husband, if for no other reason, because he has more than a decade of
work experience. In comparison, Wife lost her opportunity to gain IT
experience while she was staying at home, caring for Child and trying to be
the traditional Indian wife Husband expected her to be.

        Based upon a careful consideration and weighing all of the foregoing
facts, circumstances, and factors, it is clear, Wife will need approximately
$2,500.00 of spousal support per month in addition to her imputed income
of minimum wage and Husband’s child support obligation in the amount of
$1,127.00. The Court finds that Wife will be able to partially rehabilitate
herself through her proposed plan and education to the point that she can
earn approximately $20.00 per hour. The Court accepts Wife’s testimony
and finds it will take Wife approximately five (5) to seven (7) years to
achieve her maximum possible rehabilitation.
                                    ***

       The facts of this case support an award of alimony in futuro. Wife
had no or very little earning history during the marriage; she worked during
one (1) year of the marriage making approximately minimum wage; prior
to the parties’ marriage Wife was earning income using her education
teaching in the IT field at a secondary school in India; this marriage was an
arranged marriage; Wife relocated no less than four (4) times during the
course of the marriage including immigration to the United States; Wife’s
communication skills are limited as her first languages are Hindi and
Punjabi; her education is in a field that has rapidly changed since she
completed her formal education; and Husband’s degrading treatment of
Wife during the marriage as a “zero person” has hindered her ability to
reenter the workforce.

        The Court hereby grants Wife’s request for rehabilitative alimony in
the amount of $1,500.00 per month for a period of eighty-four (84) months,
beginning on the first day of June, 2017, and continuing for eighty-three
(83) months thereafter. Additionally, the Court finds that Wife can only be
partially rehabilitated and further awards Wife $1,000.00 per month in
alimony in futuro. Additionally, the Court awards Wife alimony in solido
in the amount of $4,200.00 for the purpose of tuition at Columbia State
Community College.

                                   ***


                                     29
              Husband made materially misleading and incomplete statements in
      response to interrogatories, and failed to produce documents in response to
      Rule 34 requests, and provided evasive deposition testimony, none of
      which discovery abuses were cured in the course of this divorce
      proceeding. Further, the Court finds that Husband’s actions were
      calculated to withhold and/or disguise information and his actions clearly,
      escalated this matter and caused Wife to incur a great deal of attorney’s
      fees. The Court expressly finds Husband’s conduct during the course of
      this case has been oppressive to Wife and has unnecessarily increased the
      expense of this litigation. Husband was not forthcoming with candid and
      complete answers to legitimate discovery requests. He made statements in
      the course of discovery that were misleading, incomplete, and untruthful.
      Husband attempted to hide assets and engaged in currency transactions and
      business arrangements deliberately opaque and calculated to disguise his
      assets.

(footnotes in original but renumbered; some footnotes omitted). Husband appeals the
Trial Court’s order to this Court.

                                      Discussion

       Although not stated exactly as such, Husband raises three issues on appeal: 1)
whether the Trial Court erred in awarding Wife alimony in futuro of $1,000 per month in
addition to seven years of rehabilitative alimony; 2) whether the Trial Court erred in
finding that Husband dissipated marital assets; and, 3) whether the Trial Court equitably
distributed the marital property in light of the alleged errors of awarding alimony in
futuro and finding dissipation of marital assets. Wife raises a separate issue regarding
whether she is entitled to an award of attorney’s fees on appeal.

       Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the
evidence is otherwise. Tenn. R. App. P. 13(d); Kelly v. Kelly, 445 S.W.3d 685, 692
(Tenn. 2014). A trial court’s conclusions of law are subject to a de novo review with no
presumption of correctness. Kelly v. Kelly, 445 S.W.3d at 692.

       We first consider whether the Trial Court erred in awarding Wife alimony in
futuro of $1,000 per month in addition to seven years of rehabilitative alimony. As our
Supreme Court has instructed:

             For well over a century, Tennessee law has recognized that trial
      courts should be accorded wide discretion in determining matters of spousal
                                           30
support. See Robinson v. Robinson, 26 Tenn. (7 Hum.) 440, 443 (1846)
(“Upon a divorce . . . the wife is entitled to a fair portion of her husband’s
estate for her support, and the amount thus to be appropriated is a matter
within the legal discretion of the chancellor. . . .”). This well-established
principle still holds true today, with this Court repeatedly and recently
observing that trial courts have broad discretion to determine whether
spousal support is needed and, if so, the nature, amount, and duration of the
award. See, e.g., Bratton v. Bratton, 136 S.W.3d 595, 605 (Tenn. 2004);
Burlew v. Burlew, 40 S.W.3d 465, 470 (Tenn. 2001); Crabtree v. Crabtree,
16 S.W.3d 356, 360 (Tenn. 2000).

        Equally well-established is the proposition that a trial court’s
decision regarding spousal support is factually driven and involves the
careful balancing of many factors. Kinard v. Kinard, 986 S.W.2d 220, 235
(Tenn. Ct. App. 1998); see also Burlew, 40 S.W.3d at 470; Robertson v.
Robertson, 76 S.W.3d 337, 340–41 (Tenn. 2002). As a result, “[a]ppellate
courts are generally disinclined to second-guess a trial judge’s spousal
support decision.” Kinard, 986 S.W.2d at 234. Rather, “[t]he role of an
appellate court in reviewing an award of spousal support is to determine
whether the trial court applied the correct legal standard and reached a
decision that is not clearly unreasonable.” Broadbent v. Broadbent, 211
S.W.3d 216, 220 (Tenn. 2006). Appellate courts decline to second-guess a
trial court’s decision absent an abuse of discretion. Robertson, 76 S.W.3d
at 343. An abuse of discretion occurs when the trial court causes an
injustice by applying an incorrect legal standard, reaches an illogical result,
resolves the case on a clearly erroneous assessment of the evidence, or
relies on reasoning that causes an injustice. Wright ex rel. Wright v.
Wright, 337 S.W.3d 166, 176 (Tenn. 2011); Henderson v. SAIA, Inc., 318
S.W.3d 328, 335 (Tenn. 2010). This standard does not permit an appellate
court to substitute its judgment for that of the trial court, but “ ‘reflects an
awareness that the decision being reviewed involved a choice among
several acceptable alternatives,’ and thus ‘envisions a less rigorous review
of the lower court’s decision and a decreased likelihood that the decision
will be reversed on appeal.’ ” Henderson, 318 S.W.3d at 335 (quoting Lee
Medical, Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)).
Consequently, when reviewing a discretionary decision by the trial court,
such as an alimony determination, the appellate court should presume that
the decision is correct and should review the evidence in the light most
favorable to the decision. Wright, 337 S.W.3d at 176; Henderson, 318
S.W.3d at 335.

                                      31
                                      ***

Current Tennessee law recognizes several distinct types of spousal support,
including (1) alimony in futuro, (2) alimony in solido, (3) rehabilitative
alimony, and (4) transitional alimony. Tenn. Code Ann. § 36–5–121(d)(1).
In analyzing the present dispute, it is helpful to begin with an overview of
each type.

       The first type of spousal support, alimony in futuro, is intended to
provide support on a long-term basis until the death or remarriage of the
recipient. Tenn. Code Ann. § 36–5–121(f)(1). This type of alimony can be
awarded where “the court finds that there is relative economic disadvantage
and that rehabilitation is not feasible.” Id. See also Burlew, 40 S.W.3d at
470–71; Riggs v. Riggs, 250 S.W.3d 453, 456 n.2 (Tenn. Ct. App. 2007).
Alimony in futuro is appropriate when

       the disadvantaged spouse is unable to achieve, with
       reasonable effort, an earning capacity that will permit the
       spouse’s standard of living after the divorce to be reasonably
       comparable to the standard of living enjoyed during the
       marriage, or to the post-divorce standard of living expected to
       be available to the other spouse.

Tenn. Code Ann. § 36–5–121(f)(1).

        Alimony in futuro “is not, however, a guarantee that the recipient
spouse will forever be able to enjoy a lifestyle equal to that of the obligor
spouse.” Riggs, 250 S.W.3d at 456 n.2. In many instances, the parties’
assets and incomes simply will not permit them to achieve the same
standard of living after the divorce as they enjoyed during the marriage.
Robertson, 76 S.W.3d at 340. While enabling the spouse with less income
“to maintain the pre-divorce lifestyle is a laudable goal,” the reality is that
“[t]wo persons living separately incur more expenses than two persons
living together.” Kinard, 986 S.W.2d at 234. “Thus, in most divorce cases
it is unlikely that both parties will be able to maintain their pre-divorce
lifestyle. . . .” Id. It is not surprising, therefore, that “[t]he prior concept of
alimony as lifelong support enabling the disadvantaged spouse to maintain
the standard of living established during the marriage has been superseded
by the legislature’s establishment of a preference for rehabilitative
alimony.” Robertson, 76 S.W.3d at 340.

                                        32
                                    ***

       In contrast to alimony in futuro, rehabilitative alimony is intended to
assist an economically disadvantaged spouse in acquiring additional
education or training which will enable the spouse to achieve a standard of
living comparable to the standard of living that existed during the marriage
or the post-divorce standard of living expected to be available to the other
spouse. See Tenn. Code Ann. § 36–5–121(e)(1). See also Robertson, 76
S.W.3d at 340–41; Riggs, 250 S.W.3d at 456 n.4. Rehabilitative alimony
thus serves the purpose of assisting the disadvantaged spouse in obtaining
additional education, job skills, or training, as a way of becoming more
self-sufficient following the divorce. Robertson, 76 S.W.3d at 340–41;
Isbell v. Isbell, 816 S.W.2d 735, 738–39 (Tenn. 1991). This purpose is
markedly different than the purpose of alimony in futuro, which is to
provide long-term support when the economically disadvantaged spouse is
unable to achieve self-sufficiency. Kinard, 986 S.W.2d at 234.

                                    ***

       The statutory framework for spousal support reflects a legislative
preference favoring short-term spousal support over long-term spousal
support, with the aim being to rehabilitate a spouse who is economically
disadvantaged relative to the other spouse and achieve self-sufficiency
where possible. See Tenn. Code Ann § 36–5–121(d)(2)–(3); Bratton, 136
S.W.3d at 605; Perry v. Perry, 114 S.W.3d 465, 467 (Tenn. 2003). Thus,
there is a statutory bias toward awarding transitional or rehabilitative
alimony over alimony in solido or in futuro. While this statutory
preference does not entirely displace long-term spousal support, alimony in
futuro should be awarded only when the court finds that economic
rehabilitation is not feasible and long-term support is necessary. See
Bratton, 136 S.W.3d at 605; Robertson, 76 S.W.3d at 341–42.

      Finally, in determining whether to award spousal support and, if so,
determining the nature, amount, length, and manner of payment, courts
consider several factors:

       (1) The relative earning capacity, obligations, needs, and
       financial resources of each party, including income from
       pension, profit sharing or retirement plans and all other
       sources;

                                     33
       (2) The relative education and training of each party, the
       ability and opportunity of each party to secure such education
       and training, and the necessity of a party to secure further
       education and training to improve such party’s earnings
       capacity to a reasonable level;
       (3) The duration of the marriage;
       (4) The age and mental condition of each party;
       (5) The physical condition of each party, including, but not
       limited to, physical disability or incapacity due to a chronic
       debilitating disease;
       (6) The extent to which it would be undesirable for a party to
       seek employment outside the home, because such party will
       be custodian of a minor child of the marriage;
       (7) The separate assets of each party, both real and personal,
       tangible and intangible;
       (8) The provisions made with regard to the marital property,
       as defined in § 36–4–121;
       (9) The standard of living of the parties established during the
       marriage;
       (10) The extent to which each party has made such tangible
       and intangible contributions to the marriage as monetary and
       homemaker contributions, and tangible and intangible
       contributions by a party to the education, training or increased
       earning power of the other party;
       (11) The relative fault of the parties, in cases where the court,
       in its discretion, deems it appropriate to do so; and
       (12) Such other factors, including the tax consequences to
       each party, as are necessary to consider the equities between
       the parties.

Tenn. Code Ann. § 36–5–121(i). Although each of these factors must be
considered when relevant to the parties’ circumstances, “the two that are
considered the most important are the disadvantaged spouse’s need and the
obligor spouse’s ability to pay.” Riggs, 250 S.W.3d at 457. See also
Bratton, 136 S.W.3d at 605; Robertson, 76 S.W.3d at 342; Burlew, 40
S.W.3d at 470. Carefully adhering to the statutory framework for awarding
spousal support, both in terms of awarding the correct type of support and
for an appropriate amount and time, fulfills not only the statutory directives
but also alimony’s fundamental purpose of eliminating spousal dependency
where possible.

                                      34
Gonsewski v. Gonsewski, 350 S.W.3d 99, 105-11 (Tenn. 2011) (footnote omitted).

        Husband argues in his brief on appeal that the Trial Court incorrectly applied a
standard of “exact equivalence” when it determined that Wife is unable to be fully
rehabilitated. Husband is mistaken. The Trial Court carefully considered the relevant
statutory factors in light of the evidence presented and determined that Wife will be
“unable to achieve, with reasonable effort, an earning capacity that will permit [Wife’s]
standard of living after the divorce to be reasonably comparable to the standard of living
enjoyed during the marriage, or to the post-divorce standard of living expected to be
available to [Husband] . . . .” Tenn. Code Ann. § 36-5-121(f)(1) (2017). We need not
reiterate the evidence presented, which supports the Trial Court’s finding, as it is
discussed fully above. This is especially so given the Trial Court’s credibility
determinations as to Husband and Wife. We do not find that the Trial Court applied an
incorrect standard when making its determination regarding alimony.

        Husband also argues in his brief on appeal that this case is analogous to Gorashi-
Bajestani v. Bajestani, wherein this Court vacated an award of alimony in futuro.
Gorashi-Bajestani v. Bajestani, No. E2009-01585-COA-R3-CV, 2010 WL 3323743, *17
(Tenn. Ct. App. Aug. 24, 2010), no. appl. perm. appeal filed. Husband asserts that in
Gorashi-Bajestani this Court “recognized that the wife’s educational background
(equivalent to her husband’s), combined with her age, good health, and multi-lingual
status rendered an award of alimony in futuro arising from an eight-year marriage an
abuse of discretion,” and that in the case now before us on appeal “Wife was in her late
thirties at the time of trial, enjoyed good health and multi-lingual status, and holds a
master’s degree in computer science, just as Husband does.”

       The case now before us on appeal, however, is distinguishable from Gorashi-
Bajestani. For starters, the wife in Gorashi-Bajestani was not simply multi-lingual, one
of the languages she spoke fluently was English. Gorashi-Bajestani, 2010 WL 3323743
at *1. In the case now before us on appeal, while Wife speaks fluent Hindi and Punjabi,
the Trial Court found that Wife’s oral communication skills in English were “very poor,”
and that Wife would need additional training in English in order to obtain a job in her
chosen field. The evidence in the record on appeal does not preponderate against this
finding. Even Husband admitted when pressed that Wife will need further skill training
in English. Furthermore, in Gorashi-Bajestani, the wife was a licensed engineer who had
obtained her engineering degree in the United States and had worked within her chosen
field within the United States prior to the birth of her children. Gorashi-Bajestani, 2010
WL 3323743 at *1. In the case now before us on appeal, Wife has a degree in computer
science, which she obtained from a university in India, and never has worked within the
United States in her chosen field. Additionally, the Trial Court noted that “[Wife’s]
education is in a field that has rapidly changed since she completed her formal education .
                                            35
. . ,” in contrast to the chosen field of the wife in Gorashi-Bajestani. In addition to all of
the foregoing, the wife in Gorashi-Bajestani received almost $2.6 million of the marital
property in the distribution whereas in the case now before us on appeal Wife received
only $125,124.00. Gorashi-Bajestani, 2010 WL 3323743 at * 17. We do not find the
case now before us on appeal to be analogous to Gorashi-Bajestani.

       The Trial Court considered the relevant statutory factors in light of the evidence
presented to it, as discussed more fully above, and made detailed and thorough findings.
The evidence does not preponderate against the Trial Court’s findings. We find no error
in the Trial Court’s award of alimony in futuro of $1,000 per month in addition to seven
years of rehabilitative alimony.

       We next consider whether the Trial Court erred in finding that Husband dissipated
marital assets. As our Supreme Court has instructed:

              Whether dissipation has occurred depends on the facts of the
       particular case. 24 Am.Jur.2d Divorce and Separation § 526 (2009). The
       party alleging dissipation carries the initial burden of production and the
       burden of persuasion at trial. Burden v. Burden, 250 S.W.3d 899, 919
       (Tenn. Ct. App. 2007), perm. to app. denied, (Tenn. Feb. 25, 2008).
       Dissipation of marital property occurs when one spouse wastes marital
       property and thereby reduces the marital property available for equitable
       distribution. See Altman v. Altman, 181 S.W.3d 676, 681–82 (Tenn. Ct.
       App. 2005), perm. to app. denied, (Tenn. Oct. 31, 2005). Dissipation
       “typically refers to the use of funds after a marriage is irretrievably
       broken,” Broadbent v. Broadbent, 211 S.W.3d 216, 220 (Tenn. 2006), is
       made for a purpose unrelated to the marriage, and is often intended to
       “hide, deplete, or divert” marital property. Altman, 181 S.W.3d at 681–82.
       In determining whether dissipation has occurred, trial courts must
       distinguish between dissipation and discretionary spending. Burden, 250
S.W.3d at 919–20; 24 Am.Jur.2d Divorce and Separation § 526 (2009).
       Discretionary spending might be ill-advised, but unlike dissipation,
       discretionary spending is typical of the parties’ expenditures throughout the
       course of the marriage. Burden, 250 S.W.3d at 919–20.

Larsen-Ball v. Ball, 301 S.W.3d 228, 235 (Tenn. 2010).

       With regard to this issue, the Trial Court specifically found, inter alia:

       Husband dissipated marital assets as follows: (i) $23,505.00 in imprudent
       and oppressive investments; (ii) $45,000.00 in transfers to his parents for
                                             36
       their support; (iii) $12,010.00 down payment towards purchase of BMW;
       (iv) $16,000.00 in transfers to Sapna Singla for non-marital purposes. The
       total of these dissipating transactions is $96,515.00. In addition, Husband
       transferred $36,000.00 through ICICI Bank where the dollar denominated
       transfer was converted to Indian rupees and further deposited in an account
       with Citi Bank in India in Husband’s mother’s name.

       With regard to the investments, we do not find that the investments, even though
imprudent in hindsight, constituted dissipation as sometimes people make what look to be
imprudent investments that wind up paying off. Husband made some bad business
decisions. However, as Wife would have shared, in the divorce at least, the gains if those
investments had paid off, so should she share in the poor results. We, therefore, vacate
the finding that Husband dissipated $23,505.00 in imprudent and oppressive investments.

       The evidence in the record on appeal, however, does support the Trial Court’s
findings that Husband dissipated significant marital assets in other ways as found by the
Trial Court. The evidence in the record, as discussed more fully above, supports a
finding that Husband dissipated $73,010 in marital assets. We affirm the finding that
Husband dissipated these marital assets.

       Next, we consider whether the Trial Court equitably distributed the marital
property in light of the alleged errors of awarding alimony in futuro and finding
dissipation of marital assets. As discussed fully above, we find no error in the awards of
alimony, and although we vacate the finding that Husband had dissipated some of the
marital assets in business investments, we affirm the finding that Husband had dissipated
$73,010 in marital assets. The Trial Court correctly considered the relevant factors
contained in Tenn. Code Ann. § 36-4-121 in light of the evidence presented to it as
discussed fully above. The finding that Husband did not dissipate as much of the marital
assets as found by the Trial Court does not change the analysis in any significant manner.
We find no error in the Trial Court’s distribution of the marital assets as the distribution
remains equitable even with our modification of the amount of martial assets that
Husband dissipated.

       Finally we consider Wife’s issue regarding whether she is entitled to an award of
attorney’s fees on appeal. In the exercise of our discretion, we award Wife attorney’s
fees on appeal. We remand to the Trial Court for a determination of the correct amount
of the attorney’s fees award.




                                            37
                                       Conclusion

       The judgment of the Trial Court is modified to reflect that Husband dissipated
$73,010 in marital assets and is affirmed in all other respects, and this cause is remanded
to the Trial Court for further proceedings consistent with this Opinion and for collection
of the costs below. The costs on appeal are assessed against the appellant, Anupam
Singla, and his surety.




                                          ______________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            38